PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Davis et al.
US Patent 10,995,259
Issue Date: May 4, 2021
Application No. 16/444,645
Filed: 18 Jun 2019
For: LOW DENSITY GAS HYDRATE INHIBITOR

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed under 37 CFR 1.55(f), on August 10, 2021, to accept a delayed submission of certified copy of a foreign application.

The petition is DISMISSED.

The Application Data Sheet (ADS) filed June 18, 2019 included a foreign priority claim to prior-filed international application PCT/US2019/026249 that designated the United States. The prior-filed international application PCT/US2019/026249 originated in the United States. However, in the ADS filed July 1, 2019, only a domestic benefit claim to international application PCT/US2019/026249 was included. The filing receipt issued April 8, 2021 lists only a domestic benefit claim to the international application PCT/US2019/026249. The patent 10,995,259 that issued on May 4, 2021 also lists only a domestic benefit claim to the international application PCT/US2019/026249 which is consistent with the file record. Accordingly, as the file record fails to indicate that a foreign priority to the international application PCT/US2019/026249 has been made, a copy of prior-filed international application PCT/US2019/026249 is not required and a petition under 37 CFR 1.55(f) to accept a delayed submission of certified copy of a foreign application is not applicable.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:		(571) 273-8300
			ATTN: Office of Petitions


By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-4914.

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions





    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)